DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/31/22.  Claims 1, 24, and 25 have been amended.  Claims 15 and 19-21 are cancelled.  Claims 1-14, 16-18, and 22-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-18, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "in response to receiving the request to select the first update badge: ceasing to display the first representation of the first category" within claims 1, 24, and 25 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “…a second update badge associated with the first health record of the first group, wherein the second update badge and the first health record are concurrently displayed in a first region of the display.” It is unclear if the “second update badge” in claim 9 is the same as the “second update badge” recited in claim 1, or if it is different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14, 16-18, and 23-25 is/are rejected under 35 U.S.C. 103 as being obvious over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), in view of Skowronksi et al. (US 2014/0019162 A1), and further in view of Charpentier et al. (US 2016/0132645 A1).
(A) Referring to claim 1, Mok discloses A method, comprising: 
at an electronic device with a display and one or more input devices (Fig. 5 of Mok): 
while the electronic device is associated with a first health care provider and not associated with a second health care provider, receiving, via the one or more input devices, a first request to display health records for a first user (para. 71-74 of Mok; note the record requests); 
in response to receiving the first request to display health records for the first user, displaying, on the display, a plurality of categories of health records, including (para. 74-79 of Mok; note that records are categorized): 
a first representation of a first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the first category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); and 
a second representation of a second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, a plurality of health records in the second category from the first health care provider (para. 74-80 of Mok; note that records are categorized and displayed); 
after displaying the plurality of categories of health records and after the electronic device is associated with the second health care provider, receiving, via the one or more input devices, a second request to display health records for the first user (para. 10 and 72-80 of Mok); 
in response to receiving the second request to display health records for the first user, displaying, on the display, the plurality of categories of health records, including (para. 72-80 of Mok; note the record requests and categories displayed): 
the first representation of the first category of the plurality of categories, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the first category from the first health care provider and one or more health records in the first category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations); and 
the second representation of the second category of the plurality of categories, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, one or more health records in the second category from the first health care provider and one or more health records in the second category from the second health care provider (Fig. 9 and para. 73-80 of Mok; note the various physicians/organizations);
receiving an update to a health record of the first category of the plurality of categories (para. 14, 61, 77, and 80 of Mok; The patient's medical records, past and present, and any updates thereunto, from one or more of the patient's healthcare providers are collected, classified and stored in the central data repository); 
after receiving the update to the health record of the first category, and in response to receiving at least one of the first request to display the health records for the first user and the second request to display the health records for the first user displaying, on the display (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok; note the displays with updated information in the aforementioned Figures).
Mok does not expressly disclose displaying, on the display, a first update badge associated with the first category and a second update badge associated with at least two categories of the plurality of categories, wherein the first update badge, the second update badge, and the first representation of the first category are concurrently displayed in a first region of the display; receiving, via the one or more input devices, a request to select the first update badge; in response to receiving the request to select the first update badge: ceasing to display the first representation of the first category; and displaying, on the display, the update to the health record of the first category of the plurality of categories, wherein displaying, on the display, the update to the health record comprises concurrently displaying the update to the health record and a recommendation affordance associated with the health record, wherein the recommendation affordance is at least partially based on the update to the health record; receiving, via the one or more input devices, a request to select the recommendation affordance; and in response to receiving the request to select the recommendation affordance, displaying, on the display, a scheduling affordance for scheduling an appointment with the first health care provider.
Lemay discloses update badges (see para. 140 and Fig. 15 of Lemay; The updates badge 1402 identifies whether or not there are updates available).
Skowronksi discloses wherein displaying, on the display, the update to the health record comprises concurrently displaying the update to the health record and a recommendation affordance associated with the health record, wherein the recommendation affordance is at least partially based on the update to the health record; receiving, via the one or more input devices, a request to select the recommendation affordance; and in response to receiving the request to select the recommendation affordance, displaying, on the display, a scheduling affordance for scheduling an appointment with the first health care provider (Figs. 13A- 15, and para. 45, 46, 65 of Skowronksi; note that recommendations are generated and there is an option to schedule an appointment with the practitioner). 
Charpentier discloses displaying, on the display, a first update button associated with the first category and a second update button associated with at least two categories of the plurality of categories, wherein the first update button, the second update button, and the first representation of the first category are concurrently displayed in a first region of the display; receiving, via the one or more input devices, a request to select the first update button (Figs. 1 & 5 and para. 30-32, 37 & 38 of Charpentier; the notification view comprises a notification summary 103 displaying different categories associated with the new or updated patient information, and a number of items of new or updated patient information associated with each category. The summary indicators may include, for example, a “Share” button 401 and numeric indicator of how many new or updated items retrieved from the CDR server may be available for viewing in the patient's record, for example since the last access time by the requesting user or since inception of the patient information (e.g., if it has not yet been accessed).); in response to receiving the request to select the first update button: ceasing to display the first representation of the first category (para. 37-42 and Figs. 4-7 of Charpentier; The summary indicators may also include other buttons 402 corresponding to categories of patient data. As shown in FIG. 4, these may include an “Allergies” button and numeric indicator of how many allergies with which the patient may be diagnosed; a “Problems” button and numeric indicator of how many problems or complications are associated with the patient; a “Diagnoses” button and numeric indicator of how many diagnoses are associated with the patient; and a “Medications” button and numeric indicator of how many medications are prescribed to the patient. Selection of each of these respective buttons may trigger the EHR application to update the patient data record view to display the respective selected patient information corresponding to the selected category in the main panel display area in the user interface 40); and displaying, on the display, the update to the health record of the first category of the plurality of categories (para. Figs. 4 & 5 and para. 30-32, 37 & 38 of Charpentier; The notification view may be presented in association with a patient health record view, such as the one shown in FIG. 4, which displays various clinical information for a patient. In some embodiments, times (e.g., time of access) are recorded as dates at 102. Alternatively, times can be recorded at a more granular level (e.g., by the hour, minute, or second). In some embodiments, the notification view comprises a notification summary 103 displaying different categories associated with the new or updated patient information, and a number of items of new or updated patient information associated with each category.)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lemay, Skowronksi, and Charpentier within Mok.  The motivation for doing so would have been to identify whether or not there are updates available to the applications (para. 140 of Lemay), to provide recommended course of actions and prioritize patients, (para. 45 and abstract of Skowronski), and to see the number of items of new or updated patient information associated with each category (para. 30 of Charpentier).
(B) Referring to claim 2, Mok discloses further comprising: receiving, via the one or more input devices, a first selection of the first representation of the first category, in response to receiving the first selection, displaying, on the display, a plurality of subcategories of health records of the first category, including: a first representation of a first subcategory of the first category, wherein selection of the first representation of the first subcategory of the first category causes the electronic device to display, on the display, a plurality of health records in the first subcategory of the first category from the first health care provider; and a second representation of a second subcategory of the first category, wherein selection of the second representation of the second subcategory of the first category causes the electronic device to display, on the display, a plurality of health records in the second subcategory of the first category from the first health care provider (abstract, Fig. 8, para. 78 & 93 of Mok). (C) Referring to claim 3, Mok discloses wherein health records of a first type are displayed in a first color and health records of a second type are displayed in a second color that is different from the first color (para. 99 of Mok). (D) Referring to claim 4, Mok discloses wherein displaying, on the display, the plurality of categories of health records further comprises: displaying, on the display, first content summarizing the first category and a first category information affordance associated with the first category, wherein selection of the first category information affordance causes the electronic device to display, on the display, additional content associated with the first category that is not included in the first content; and displaying, on the display, second content summarizing the second category and a second category information affordance of the second category, wherein selection of the second category information affordance causes the electronic device to display, on the display, additional content associated with the second category that is not included in the second content (para. 99 & 100 of Mok). (E) Referring to claim 5, Mok discloses wherein: the plurality of health records in the first category are displayed in a chronological order; and the plurality of health records in the second category are displayed in a chronological order (para. 95, 54, and 60 of Mok). 
(F) Referring to claim 6, Mok discloses wherein: the plurality of health records in the first category from the first health care provider comprise a first health record in the first category from the first health care provider and a second health record in the first category from the first health care provider, the plurality of health records in the second category from the first health care provider comprise a third health record in the second category from the first health care provider and a fourth health record in the second category from the first health care provider, the first health record in the first category from the first health care provider and the third health record in the second category from the first health care provider are records of a first visit to the first health care provider, the second health record in the first category from the first health care provider and the fourth health record in the second category from the first health care provider are records of a second visit to the first health care provider, and the method further comprises: in response to receiving the first request to display health records for the first user, concurrently displaying, on the display, the first health record and the third health record in a first group, wherein the first group is identified on the display by a first date of the first visit; and in response to receiving the first request to display health records for the first user, concurrently displaying, on the display, the second health record and the fourth health record in a second group, wherein the second group is identified on the display by a second date of the second visit, wherein the first date is different from the second date (para. 70 & 103-108 and Figures 10A, 16, 17, and 18 of Mok).(G) Referring to claim 7, Mok discloses wherein: the plurality of health records in the first category from the second health care provider comprise a fifth health record in the first category from the second health care provider, the plurality of health records in the second category from the second health care provider comprise a sixth health record in the second category from the second health care provider, the fifth health record in the first category from the second health care provider and the sixth health record in the second category from the second health care provider are records of a third visit to the second health care provider, and the method further comprises, in response to receiving the second request to display health records for the first user, concurrently displaying, on the display, the fifth health record and the sixth health record in a third group, wherein: the third group is identified on the display by a third date of the third visit to the second health care provider, and the first group, the second group, and the third group are concurrently displayed on the display (para. 96 & 97 and Figures 8-10B and 16-18 of Mok). (H) Referring to claim 8, Mok discloses wherein: the first health record in the first category from the first health care provider and the second health record in the first category from the first health care provider are displayed in a first color, and the third health record in the second category from the first health care provider and the fourth health record in the second category from the first health care provider are displayed in a second color that is different from the first color (para. 99 of Mok). (I) Referring to claim 9, Mok discloses further comprising: receiving an update to the first health record in the first category from the first health care provider; and displaying, on the display, a second update associated with the first health record of the first group, wherein the second update and the first health record are concurrently displayed in a first region of the display (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok). 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (J) Referring to claim 10, Mok discloses further comprising: in response to receiving the first request to display health records for the first user, displaying, on the display, first content identifying an identity and location of the first health care provider; and in response to receiving the second request to display health records for the first user, displaying, on the display, second content identifying an identity and location of the second health care provider (para. 70 & 142 of Mok). (K) Referring to claim 13, Mok discloses further comprising: displaying a second representation of a second health record of the plurality of health records in the first category from the first health care provider, and wherein the second representation of the second health record comprises a graph indicative of a condition of the first user over a period of time (Fig. 19 and para. 98 & 99 of Mok). (L) Referring to claim 14, Mok discloses further comprising: displaying a third representation of a third health record of the plurality of health records in the first category from the first health care provider, wherein the third representation of the third health record comprises an image indicative of a medical record of the first user (para. 81 and Fig. 14 of Mok). (M) Referring to claim 16, Mok discloses wherein first update is visually associated with the first representation of the first category (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok). 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (N) Referring to claim 17, Mok discloses wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider causes the electronic device to display, on the display, a representation of a health record of the first category of the plurality of categories, and wherein the first update is visually associated with the representation of the health record of the first category of the plurality of categories  (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok). 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay). (O) Referring to claim 18, Mok discloses wherein displaying, on the display, the first update comprises displaying content of the update to a health record on the first update (para. 71, 72, 77 & 10 & Figs. 8-11 of Mok). 
Mok does not disclose update badges. However, update badges are old and well-known as evidenced by Lemay (see para. 140 and Fig. 15 of Lemay).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lemay within Mok.  The motivation for doing so would have been to see the number of available updates (para. 140 of Lemay).  (P) Referring to claim 23, Mok discloses wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, historical health records associated with the first category from the first health care provider, and wherein the historical health records associated with the first category comprise the plurality of health records in the first category from the first health care provider, wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and not associated with the second health care provider causes the electronic device to display, on the display, historical health records associated with the second category from the first health care provider, and wherein the historical health records associated with the second category comprise the plurality of health records in the second category from the first health care provider, wherein selection of the first representation of the first category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, historical health records associated with the first category from the first health care provider and the second health care provider, and wherein the historical health records associated with the first category comprise the one or more health records in the first category from the first health care provider and the one or more health records in the first category from the second health care provider, and wherein selection of the second representation of the second category while the electronic device is associated with the first health care provider and the second health care provider causes the electronic device to display, on the display, historical health records associated with the second category from the first health care provider and from the second health care provider, and wherein the historical health records associated with the second category are the one or more health records in the second category from the first health care provider and one or more health records in the second category from the second health care provider (Figures 9-19, para. 10-13, 36, 53, 54, 85, and 91 of Mok).(Q) Claim 24 differs from claim 1 by reciting: “An electronic device comprising: a display; one or more input devices; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for….” (see Fig. 5 and para. 56 of Mok).
	The remainder of claim 24 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(R) Claim 25 differs from claim 1 by reciting ”A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to….” (see Fig. 5 and para. 56, 150, & 154 of Mok).
	The remainder of claim 25 repeats the same limitations as claim 1, and is therefore rejected for the same reasons given above.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), in view of Skowronksi et al. (US 2014/0019162 A1), in view of Charpentier et al. (US 2016/0132645 A1), and further in view of Stern (US 2014/0100885 A1).
(A) Referring to claim 11, Mok, Lemay, Skowronksi, and Charpentier do not expressly disclose detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider; and in response to detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider displaying, on the display, a first representation of a first health record of the plurality of health records in the first category from the first health care provider, wherein: the first representation of the first health record comprises a numerical value within a range of numerical values, and the numerical value is indicative of a health condition of the first user, and wherein the range of numerical values is indicative of normal range of values for the health condition. 
Stern discloses detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider; and in response to detecting selection of the first representation of the first category while the electronic device is associated with the first health care provider displaying, on the display, a first representation of a first health record of the plurality of health records in the first category from the first health care provider, wherein: the first representation of the first health record comprises a numerical value within a range of numerical values, and the numerical value is indicative of a health condition of the first user, and wherein the range of numerical values is indicative of normal range of values for the health condition (para. 342 of Stern). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Stern within Mok, Lemay, Skowronksi, and Charpentier.  The motivation for doing so would have been to order specific interventions for the patient when out of range (para. 342 of Stern).
(B) Referring to claim 12, Mok, Lemay, Skowronksi, and Charpentier do not disclose displaying the numerical value with a color selected based on a severity of the health condition of the first user. 
	Stern discloses displaying the numerical value with a color selected based on a severity of the health condition of the first user (para. 122, 288, 293, and 342 of Stern). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Stern within Mok, Lemay, Skowronksi, and Charpentier.  The motivation for doing so would have been to indicate warnings (para. 288 of Stern).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2010/0094658 A1) in view of Lemay et al. (US 2009/0307105 A1), in view of Skowronksi et al. (US 2014/0019162 A1), in view of Charpentier et al. (US 2016/0132645 A1), and further in view of Hennessy et al. (US 2004/0034288 A1).
(A) Referring to claim 22, Mok, Lemay, Skowronksi, and Charpentier do not expressly disclose further comprising: receiving an update to a health record of the first category of the plurality of categories; and in response to receiving the update to the health record: in accordance with a determination that a significance of the update is greater than a threshold value, displaying, on the display, a notification of the update; and in accordance with a determination that a significance of the update is less than the threshold value, forgoing displaying, on the display, the notification of the update. 
	Hennessy discloses receiving an update to a health record of the first category of the plurality of categories; and in response to receiving the update to the health record: in accordance with a determination that a significance of the update is greater than a threshold value, displaying, on the display, a notification of the update; and in accordance with a determination that a significance of the update is less than the threshold value, forgoing displaying, on the display, the notification of the update (para. 77 of Hennessy). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hennessy within Mok, Lemay, Skowronksi, and Charpentier.  The motivation for doing so would have been to generate alerts when necessary (para. 77 of Hennessy).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686